Citation Nr: 1624574	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for multiple joint pain involving bilateral knee, bilateral shoulders, and bilateral hands as due to an undiagnosed illness, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for chronic metatarsalgia and plantar fasciitis, right foot, currently rated as 10 percent disabling, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic metatarsalgia and plantar fasciitis, and left foot tendon injury, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for chest pain, currently 10 percent disabling.

5.  Entitlement to an increased rating for chronic arthralgias of the hips, currently 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to September 1973, including service in the Republic of Vietnam, January 1974 to January 1977 and November 1990 to June 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Little Rock, Arkansas that denied increased ratings for the disabilities on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 Informal Hearing Presentation, the representative asserted that the claimed disability had increased in severity since the most recent VA examinations in 2010 and requested appropriate updated VA examinations.  He cited specific lay statements of the Veteran indicating worsening of symptoms of the disabilities for which increased ratings are being sought on this appeal.  The Veteran is competent to report observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The most recent VA examinations took place approximately six years ago and the most recent medical records are from approximately the same time frame.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Id. at 508.  Given the paucity of contemporaneous evidence and the representative's relaying of the Veteran's description of his worsening symptoms since that time, the Board finds that the representative's request should be granted, as additional development is needed to obtain more recent medical records and appropriate updated VA examinations. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment for joint pain, podiatry and chest pain after 2010.  Take appropriate action based upon his response.  

2. Obtain all updated VA treatment records for the Veteran since January 2010.

3.  Schedule the Veteran for a VA examination with a qualified clinician to determine the nature and severity of the Veteran's multiple joint disabilities, involving bilateral knee, bilateral shoulders, and bilateral hands, and hip arthralgias, which have been attributed to undiagnosed illness.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete clinical evaluation of the affected joints and any other arthralgia-type manifestations identified by the Veteran.  Any indicated testing must be completed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

4.  Schedule the Veteran for a VA examination to determine the severity of his chest pain, which has been attributed to undiagnosed illness.  The electronic claims folder must be made available and reviewed by the examiner.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

5.  Schedule the Veteran for a VA podiatry examination to determine the nature and severity of his bilateral foot disability with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.

The examination should be conducted in accordance with the current disability benefits questionnaire or hearing worksheet. 

6.  Then, readjudicate the claims based on all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




